IN RE: Acosta, Warren; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Jefferson 24th Judicial District Court Div. “K” Number 98-3612; to the Court of Appeal, Fifth Circuit, Number 99-K-709.
Stay granted. Writ granted and remanded to the Fifth Circuit Court of Appeals for briefing, argument, and opinion in light of State v. Strain, 585 So.2d 540 (La.1991) and State v. Carlos, 98-KK-1366, 738 So.2d 556 (La.1999).
CALOGERO, C.J. not on panel.
JOHNSON, J. dissents for the reasons assigned by Justice KNOLL.
KNOLL, J. dissents with reasons.